Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 1 of 50 PageID #: 3321




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


   Ravgen, Inc.,

                           Plaintiff,                   Civil Action No. 20-cv-1646-RGA-JLH

                    v.                                  JURY TRIAL DEMANDED

   Ariosa Diagnostics, Inc., Roche Sequencing
   Solutions, Inc., Roche Molecular Systems,
   Inc., and Foundation Medicine, Inc.,

                           Defendants.


                           PLAINTIFF RAVGEN, INC.’S
              SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Ravgen, Inc. (“Ravgen”), for its Complaint against Defendants Ariosa

  Diagnostics, Inc. (“Ariosa”), Roche Sequencing Solutions, Inc. (“RSS”), Roche Molecular

  Systems, Inc. (“RMS”), and Foundation Medicine, Inc. (“FMI”) (collectively “Defendants”),

  hereby alleges as follows:

                                        NATURE OF THE ACTION

         1.        This is a civil action for infringement of United States Patent Nos. 7,727,720 (the

  “’720 Patent”) and 7,332,277 (the “’277 Patent”) (collectively the “Patents-in-Suit”), arising under

  the Patent Laws of the United States, 35 U.S.C. §§ 271 et seq.

                                            THE PARTIES

         2.        Plaintiff Ravgen is a Delaware corporation with its principal place of business at

  9241 Rumsey Rd., Columbia, MD 21045. Ravgen is a pioneering diagnostics company that

  focuses on non-invasive prenatal testing. Ravgen has spent millions of dollars researching and

  developing novel methods for the detection of cell-free DNA to replace conventional, invasive
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 2 of 50 PageID #: 3322




  procedures. Ravgen’s innovative cell-free DNA technology has various applications, including

  non-invasive prenatal and other genetic testing. Those efforts have resulted in the issuance of

  several patents, including the Patents-in-Suit.

         3.      Defendant Ariosa is a company organized and existing under the laws of the State

  of Delaware, with its principal place of business at 5945 Optical Court, San Jose, California 95138.

  (Ex.    6    (U.S.    Security     and    Exchange      Commission      webpage      for    Ariosa)

  (https://sec.report/CIK/0001493753); Ex. 7 ¶ 8 (Illumina, Inc. v. Ariosa Diagnostics, Inc., Case

  No. 3:18-cv-02847-SI, D.I. 40 (N.D. Cal. Aug. 9, 2018) (Ariosa’s Amended Answer to

  Complaint)).) Ariosa is a wholly owned subsidiary of RMS. (Ex. 7 ¶¶ 8, 10; Ex. 8 at 5 (Ariosa

  Diagnostics, Inc. v. Illumina, Inc., Case No 2016-2388, D.I. 15 (Fed. Cir. Aug. 12, 2016) (Ariosa’s

  Certificate of Interest)).) Ariosa has appointed the Corporation Trust Company, 1209 Orange St.,

  Wilmington, Delaware 19801 as its agent for service of process. (Ex. 78 (State of Delaware Entity

  Status for Ariosa Diagnostics, Inc.).)

         4.      Defendant RSS is a company organized and existing under the laws of the State of

  Delaware, with its principal place of business at 4300 Hacienda Drive, Pleasanton, California

  94588. (Ex. 9 ¶ 9 (Illumina, Inc. v. Ariosa Diagnostics, Inc., Case No. 3:18-cv-02847-SI, D.I. 41

  (N.D. Cal. Aug. 9, 2018) (RMS’s and RSS’s Amended Answer to Complaint).) RSS is a wholly

  owned subsidiary of RMS. (Id.) RSS has appointed the Corporation Trust Company, 1209 Orange

  St., Wilmington, Delaware 19801 as its agent for service of process. (Ex. 79 (State of Delaware

  Entity Status for Roche Sequencing Solutions, Inc.).)

         5.      Defendant RMS is a company organized and existing under the laws of the State of

  Delaware, with its principal place of business at 4300 Hacienda Drive, Pleasanton, California

  94588. (Ex. 9 ¶ 10.) RMS has appointed the Corporation Trust Company, 1209 Orange St.,



                                                    2
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 3 of 50 PageID #: 3323




  Wilmington, Delaware 19801 as its agent for service of process. (Ex. 80 (State of Delaware Entity

  Status for Roche Molecular Systems, Inc.).)

         6.        Defendant FMI is a company organized and existing under the laws of the State of

  Delaware, with its principal place of business at 150 Second Street, Cambridge, MA 02141. (Ex.

  10     (U.S.       Security     and      Exchange      Commission          webpage       for         FMI)

  (https://sec.report/CIK/0001488613); Ex. 11 (https://www.foundationmedicine.com/contact).)

  FMI has appointed the Corporation Service Company, 251 Little Falls Drive, Wilmington,

  Delaware 19808 as its agent for service of process. (Ex. 81 (State of Delaware Entity Status for

  Foundation Medicine, Inc.).)

         7.        Defendants, themselves and/or through their subsidiaries and affiliates, make, use,

  and commercialize genetic tests using cell-free DNA, including non-invasive prenatal tests for the

  determination of fetal chromosomal abnormalities marketed under the trade name “Harmony.”

  Defendants offer and market these tests throughout the United States, at least through the websites

  www.harmonytest.com           and     diagnostics.roche.com.        (See     generally         Ex.     12

  (https://harmonytest.com/en/expecting-parents.html);                        Ex.                        13

  (https://diagnostics.roche.com/us/en/products/other/harmony-expecting-parents.html#product-

  information).)

         8.        Defendants, themselves and/or through their subsidiaries and affiliates, make, use,

  and commercialize genetic tests using cell-free DNA, including genetic diagnostic tests for tumor

  detection marketed under the trade names “FoundationACT,” “Foundation One Liquid,” and

  “FoundationOne Liquid CDx.” Defendants offer and market these tests throughout the United

  States, at least through the websites foundationone.com, foundationmedicine.com, and

  rochefoundationmedicine.com. (See generally Ex. 56 (May 4, 2017 Archive of FMI’s Website)



                                                    3
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 4 of 50 PageID #: 3324




  (https://web.archive.org/web/20170501215550/http://foundationone.com/learn.php#4); Ex. 57

  (January          22,          2019             Archive               of           FMI’s              Website)

  (https://web.archive.org/web/20190122053016/https://www.foundationmedicine.com/); Ex. 15

  (https://www.foundationmedicine.com/test/foundationone-liquid-cdx);                          Ex.              16

  (https://www.rochefoundationmedicine.com/home/services/liquid.html).)

         9.       Defendants, themselves and/or through their subsidiaries and affiliates also make,

  use, and commercialize direct-draw tubes for collection, stabilization, and transportation of whole

  blood specimens, such as the “Roche Cell-Free DNA Collection Tube” and “FoundationOne

  Liquid CDx cfDNA Blood Collection Tube.” Defendants offer the Roche Cell-Free DNA

  Collection     Tube     throughout     the    United       States,   at    least   through     the        website

  sequencing.roche.com/en.html. (See generally Ex. 14 (https://sequencing.roche.com/en/products-

  solutions/products/sample-collection/cell-free-dna-collection-tube/ordering.html).)                 Defendants

  offer the FoundationOne Liquid CDx cfDNA Blood Collection Tube throughout the United States,

  at     least      through        the         website         foundationmedicine.com.               (Ex.       15

  (https://www.foundationmedicine.com/test/foundationone-liquid-cdx);                see     also       Ex.     16

  (https://www.rochefoundationmedicine.com/home/services/liquid.html).)

                                   JURISDICTION AND VENUE

         10.      Ravgen incorporates by reference paragraphs 1–9.

         11.      This action arises under the patent laws of the United States, including 35 U.S.C.

  §§ 271 et seq. The jurisdiction of this Court over the subject matter of this action is proper under

  28 U.S.C. §§ 1331 and 1338(a).

         12.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b), (c), and 1400(b).

  Defendants are entities organized under the laws of Delaware and reside in Delaware for purposes



                                                         4
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 5 of 50 PageID #: 3325




  of venue under 28 U.S.C. § 1400(b). Defendants conduct business in Delaware, at least by offering

  for sale and selling products and services through their websites, which are accessible in Delaware.

  Defendants have also committed and continue to commit acts of infringement in this District.

         13.     This Court has personal jurisdiction over Defendants because Defendants conduct

  business in Delaware by at least offering for sale or selling products and services through their

  websites, which are accessible in Delaware, and because infringement has occurred and continues

  to occur in Delaware.

         14.     Personal jurisdiction also exists over Defendants because they are entities

  organized under the laws of Delaware.

                              BACKGROUND OF THE INVENTION

         15.     Dr. Ravinder S. Dhallan is the founder of Ravgen, Inc. and the inventor of several

  patents in the field of detection of genetic disorders, including chromosomal abnormalities and

  mutations. Ravgen’s mission is to provide state of the art genetic testing that will enrich the lives

  of its patients. For example, through the use of its novel techniques in non-invasive prenatal

  diagnostic testing, Ravgen gives patients the knowledge they need to prepare for their pregnancies

  and treat diseases at an early stage.

         16.     Prior to founding Ravgen, Dr. Dhallan was a board-certified emergency room

  physician. Between starting medical school at Johns Hopkins University and shortly after his

  residency at Mass General (Harvard University School of Medicine), Dr. Dhallan and his wife

  suffered three miscarriages. At that time, the prenatal diagnostic testing procedures available

  included (a) non-invasive techniques with low sensitivity and specificity, and (b) tests with higher

  sensitivity and specificity that were highly invasive and therefore associated with a risk for loss of

  pregnancy. After discovering the limitations on the available techniques for prenatal testing, Dr.



                                                    5
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 6 of 50 PageID #: 3326




  Dhallan made it his mission to invent an improved prenatal diagnostic exam—one that was both

  non-invasive and accurate. In September of 2000, Dr. Dhallan founded Ravgen (which stands for

  “Rapid Analysis of Variations in the GENome”) to pursue that goal.

         17.     Prior to Ravgen’s inventions, scientists had recognized the need for a genetic testing

  technique that used “cell-free” or “free” fetal DNA circulating in maternal blood. A technique that

  relied on circulating free fetal DNA would require only a simple blood draw from the mother and

  would therefore be an improvement over invasive diagnostic tests.

         18.     However, at that time, the use of free fetal DNA for detecting chromosomal

  abnormalities was limited by the low percentage of free fetal DNA that could be recovered from a

  sample of maternal blood using existing techniques. (See, e.g., Ex. 17 (Y.M. Dennis Lo et al.,

  Presence of Fetal DNA in Maternal Plasma and Serum, 350 THE LANCET 768-75 (1997),

  https://doi.org/10.1016/S0140-6736(97)02174-0).) Dr. Dhallan recognized that a method that

  could increase the percentage of free fetal DNA relative to the free maternal DNA in a sample was

  necessary to the development of an accurate, non-invasive prenatal diagnostic test.

         19.     After substantial research, Dr. Dhallan conceived that including an agent that

  impedes cell lysis (disruption of the cell membrane) if cells are present during sample collection,

  shipping, handling, and processing would permit the recovery of a larger percentage of cell-free

  fetal DNA (relative to the cell-free maternal DNA in a sample). Dr. Dhallan hypothesized that

  this new approach would decrease the amount of maternal cell lysis and therefore lower the amount

  of cell-free maternal DNA in the sample, thereby increasing the percentage of cell-free fetal DNA.

  He developed a novel method for processing cell-free fetal DNA that involved the addition of an

  agent that impedes cell lysis—for example, a membrane stabilizer, a cross-linker, and/or a cell

  lysis inhibitor—to maternal blood samples coupled with careful processing protocols. With that



                                                   6
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 7 of 50 PageID #: 3327




  novel method, Dr. Dhallan was able to increase the relative percentage of cell-free fetal DNA in

  the processed sample.

         20.     Having successfully increased the relative percentage of cell-free fetal DNA

  recovered, Dr. Dhallan next addressed the challenge of distinguishing between the cell-free

  maternal and cell-free fetal DNA in a sample in order to determine whether a chromosomal

  abnormality is present in the fetal DNA. Prior to Ravgen’s inventions, known methods for

  detecting fetal chromosomal abnormalities were time-consuming and burdensome. Many required

  amplification of the entire sequence of a gene, or quantification of the total amount of a particular

  gene product in a sample. Dr. Dhallan developed an alternate method that greatly increased the

  efficiency of this process by taking advantage of the variation of base sequences among different

  individuals (including a mother and fetus) (“alleles”) at particular positions (“loci”) on

  chromosomes. The term “allele” refers to an alternate form of a gene, or a non-coding region of

  DNA that occurs at a particular locus on a chromosome. The alleles present at certain loci on

  chromosomes (including, for example, “single nucleotide polymorphisms” or “SNPs”) vary

  between different individuals. At such a locus, a fetus may therefore inherit an allele from its

  father that differs from the alleles present at that locus on its mother’s chromosome. Dr. Dhallan

  developed a novel method for quantifying the allelic ratio at such a locus (or loci) of interest in a

  sample comprising maternal and fetal cell-free DNA in order to detect whether a fetal

  chromosomal abnormality was present in the fetal DNA of the sample, without requiring physical

  separation of the fetal from the maternal cell-free DNA.

         21.     Dr. Dhallan understood that his breakthroughs laid the foundation for the

  development of accurate non-invasive prenatal diagnostic tests. For example, he published a paper

  in the Journal of the American Medical Association (JAMA) in 2004, explaining that “the methods



                                                   7
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 8 of 50 PageID #: 3328




  described herein for increasing the percentage of cell-free fetal DNA provide a solid foundation

  for the development of a noninvasive prenatal diagnostic test.” (Ex. 18 at 1119 (R. Dhallan et al.,

  Methods to Increase the Percentage of Free Fetal DNA Recovered from the Maternal Circulation,

  291 JAMA 1114–19 (2004), https://doi.org/10.1001/jama.291.9.1114).)

         22.     JAMA also ran an editorial alongside Dr. Dhallan’s article in 2004, recognizing the

  significance of his inventions to applications in prenatal genetic diagnosis and cancer detection

  and surveillance:

                 In this issue of THE JOURNAL, the findings reported in the study
                 by Dhallan and colleagues on enhancing recovery of cell-free DNA
                 in maternal blood have major clinical implications. Developing a
                 reliable, transportable technology for cell-free DNA analysis
                 impacts 2 crucial areas—prenatal genetic diagnosis and cancer
                 detection and surveillance. In prenatal genetic diagnosis, detecting
                 a fetal abnormality without an invasive procedure (or with fewer
                 invasive procedures) is a major advantage. Likewise in cancer
                 surveillance (eg, in patients with leukemia), monitoring treatment
                 without having to perform a bone marrow aspiration for karyotype
                 also would be of great benefit.

                                                ***
                 With prospective studies focusing on clinical applications of these
                 findings, profound clinical implications could emerge for prenatal
                 diagnosis and cancer surveillance.

  (Ex. 19 at 1135, 1137 (J.L. Simpson & F. Bischoff, Cell-Free Fetal DNA in Maternal Blood:

  Evolving       Clinical       Applications,         291       JAMA         1135–37         (2004),

  https://doi.org/10.1001/jama.291.9.1135).)

         23.     In 2007, Dr. Dhallan published a second journal article in The Lancet that presented

  a study showcasing Ravgen’s ability to use its novel technology to detect Down’s syndrome using

  free fetal DNA in a maternal blood sample. (Ex. 20 (R. Dhallan et al., A Non-Invasive Test for

  Prenatal Diagnosis Based on Fetal DNA Present in Maternal Blood: A Preliminary Study, 369

  THE LANCET 474–81 (2007), https://doi.org/10.1016/S0140-6736(07)60115-9).) Dr. Dhallan’s

                                                  8
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 9 of 50 PageID #: 3329




  peers at The Lancet also recognized that his innovative test “opens a new era in prenatal screening.”

  (See Ex. 21 (A. Benachi & J.M. Costa, Non-Invasive Prenatal Diagnosis of Fetal Aneuploidies,

  369 THE LANCET 440–42 (2007), https://doi.org/10.1016/S0140-6736(07)60116-0).)

         24.       Dr. Dhallan’s publications received worldwide press coverage, from outlets such

  as CNN, BBC, and Washington Post. (See Ex. 22 (L. Palmer, A Better Prenatal Test?, CNN

  MONEY        (Sept.    12,   2007),   https://money.cnn.com/2007/09/07/smbusiness/amniocentesis

  .fsb/index.htm); Ex. 23 (Hope for Safe Prenatal Gene Test, BBC NEWS, Feb 2, 2007,

  http://news.bbc.co.uk/2/hi/health/6320273.stm); Ex. 24 (A. Gardner, Experimental Prenatal Test

  Helps Spot Birth Defects, WASH. POST (Feb. 2, 2007), https://www.washingtonpost.com/wp-

  dyn/content/article/2007/02/02/AR2007020200914.html).)

         25.       The Patents-in-Suit resulted from Dr. Dhallan’s years-long research at Ravgen to

  develop these innovative new methods for detecting genetic disorders.

                                           PATENTS-IN-SUIT

         26.       Ravgen incorporates by reference paragraphs 1–25.

         27.       The ’277 Patent, entitled “Methods For Detection Of Genetic Disorders,” was duly

  and legally issued by the United States Patent and Trademark Office on February 19, 2008. The

  inventor of the patent is Ravinder S. Dhallan, and the patent is assigned to Ravgen. A copy of the

  ’277 Patent is attached hereto as Exhibit 1.

         28.       Ravgen is the exclusive owner of all rights, title, and interest in the ’277 Patent, and

  has the right to bring this suit to recover damages for any current or past infringement of the ’277

  Patent. (See Ex. 3.)

         29.       The ’720 Patent, entitled “Methods For Detection Of Genetic Disorders,” was duly

  and legally issued by the United States Patent and Trademark Office on June 1, 2010. The inventor



                                                      9
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 10 of 50 PageID #: 3330




  of the patent is Ravinder S. Dhallan, and the patent is assigned to Ravgen. A copy of the ’720

  Patent is attached hereto as Exhibit 2.

         30.     Ravgen is the exclusive owner of all rights, title, and interest in the ’720 Patent, and

  has the right to bring this suit to recover damages for any current or past infringement of the ’720

  Patent. (See Ex. 4.)

         31.     The ’277 Patent is directed to, among other things, novel methods used in the

  detection of genetic disorders. For example, claim 81 of the ’277 Patent recites:

                 A method for preparing a sample for analysis comprising isolating
                 free fetal nucleic acid from a the sample, wherein said sample
                 comprises an agent that inhibits lysis of cells, if cells are present,
                 and wherein said agent is selected from the group consisting of
                 membrane stabilizer, cross-linker, and cell lysis inhibitor.

         32.     The ’720 Patent is directed to novel methods for detecting a free nucleic acid in a

  sample. For example, claim 1 of the ’720 Patent recites:

                 A method for detecting a free nucleic acid, wherein said method
                 comprises: (a) isolating free nucleic acid from a non-cellular
                 fraction of a sample, wherein said sample comprises an agent that
                 impedes cell lysis, if cells are present, and wherein said agent is
                 selected from the group consisting of membrane stabilizer, cross-
                 linker, and cell lysis inhibitor; and (b) detecting the presence or
                 absence of the free nucleic acid.

         33.     The Patents-in-Suit are directed to unconventional, non-routine techniques for

  preparing and analyzing extracellular circulatory DNA, including for the detection of genetic

  disorders. The Patents-in-Suit explain that, inter alia, the inventions claimed therein overcame

  problems in the field—for example, that the low percentage of fetal DNA in maternal plasma

  makes using the DNA for genotyping the fetus difficult—with a novel and innovative solution—

  the addition of cell lysis inhibitors, cell membrane stabilizers or cross-linkers to the maternal blood

  sample, which increase the percentage of cell-free DNA available for detection and analysis:


                                                    10
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 11 of 50 PageID #: 3331




                 The percentage of fetal DNA in maternal plasma is between 0.39-
                 11.9% (Pertl, and Bianchi, Obstetrics and Gynecology 98: 483-490
                 (2001)). The majority of the DNA in the plasma sample is
                 maternal, which makes using the DNA for genotyping the fetus
                 difficult. However, methods that increase the percentage of fetal
                 DNA in the maternal plasma allow the sequence of the fetal DNA
                 to be determined, and allow for the detection of genetic disorders
                 including mutations, insertions, deletions, and chromosomal
                 abnormalities. The addition of cell lysis inhibitors, cell membrane
                 stabilizers or cross-linkers to the maternal blood sample can
                 increase the relative percentage of fetal DNA. While lysis of both
                 maternal and fetal cells is inhibited, the vast majority of cells are
                 maternal, and thus by reducing the lysis of maternal cells, there is a
                 relative increase in the percentage of free fetal DNA.

  (Ex. 1 (’277 Patent) at 32:24–39; Ex. 2 (’720 Patent) at 33:31–46 (emphases added).)

         34.     The Patents-in-Suit teach that the benefit of Dr. Dhallan’s discovery, an increase in

  the relative percentage of cell-free DNA, is realized by performance of the claimed method,

  including through the inclusion of an agent that inhibits the lysis of the cells in a sample:

                 An overall increase in fetal DNA was achieved by reducing the
                 maternal cell lysis, and thus, reducing the amount of maternal DNA
                 present in the sample. In this example, formaldehyde was used to
                 prevent lysis of the cells, however any agent that prevents the lysis
                 of cells or increases the structural integrity of the cells can be used.
                 Two or more than two cell lysis inhibitors can be used. The increase
                 in fetal DNA in the maternal plasma allows the sequence of the fetal
                 DNA to be determined, and provides for the rapid detection of
                 abnormal DNA sequences or chromosomal abnormalities including
                 but not limited to point mutation, reading frame shift, transition,
                 transversion, addition, insertion, deletion, addition-deletion, frame-
                 shift, missense, reverse mutation, and microsatellite alteration,
                 trisomy,      monosomy,       other    aneuploidies,      amplification,
                 rearrangement, translocation, transversion, deletion, addition,
                 amplification, fragment, translocation, and rearrangement.

  (Ex. 1 (’277 Patent) at 91:44–60; Ex. 2 (’720 Patent) at 92:10–26.)

         35.     For example, during the prosecution of the ’720 Patent at the Patent and Trademark

  Office, Ravgen explained that the innovative concept of using agents that inhibit cell lysis during




                                                   11
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 12 of 50 PageID #: 3332




  cell-free DNA detection and analysis is recited by the claimed methods of the ’720 Patent,

  including in claim 1:

                 Applicant has discovered that the addition of a cell lysis inhibitor to
                 a sample prior to detecting the presence of free nucleic acid can
                 significantly and unexpectedly increase the proportion of free
                 nucleic acid obtained from the non-cellular fraction of a sample.

                                                  ***
                 The methods disclosed in claims 1-8, 21-23, and 26 serve a long-felt
                 need in the medical community, and provide unexpected results, and
                 are therefore non-obvious.

  (Ex. 5 (’720 File History, June 2, 2009 Response to Office Action) at 12, 14 (emphasis added).)

         36.     The inventive concept of the Patents-in-Suit of including an agent that inhibits cell

  lysis—for example, a membrane stabilizer, a cross-linker, and/or a cell lysis inhibitor—with a

  sample represented a significant improvement in the preparation of samples used for non-invasive

  testing, including non-invasive prenatal testing to unmask previously undetectable fetal genetic

  traits. At the time of the invention, it would not have been routine or conventional to add an agent

  that inhibits cell lysis to a sample to increase the proportion of free nucleic acid obtained from the

  non-cellular fraction of a sample. In fact, as described above, that inventive concept was

  recognized by Dr. Dhallan’s peers as “an important step in improving detection of cell-free DNA.”

  (Ex. 19 at 1137.)

         37.     The ’277 Patent is further directed to an unconventional, non-routine method of

  detecting fetal chromosomal abnormalities which involves “quantitating a ratio of the relative

  amount of alleles in a mixture of maternal DNA and fetal DNA.” (Ex. 25 (’277 File History, May

  30, 2007 Response to Office Action) at 30.) For example, claim 1 of the ’277 Patent recites:

                 A method for detecting the presence or absence of a fetal
                 chromosomal abnormality, said method comprising: quantitating a
                 ratio of the relative amounts of alleles at a heterozygous locus of

                                                   12
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 13 of 50 PageID #: 3333




                 interest in a mixture of template DNA, wherein said mixture
                 comprises maternal DNA and fetal DNA, and wherein said mixture
                 of maternal DNA and fetal DNA has been obtained from a sample
                 from a pregnant female, and further wherein said heterozygous locus
                 of interest has been identified by determining the sequence of alleles
                 at the locus of interest, and wherein said ratio indicates the presence
                 or absence of a fetal chromosomal abnormality.

         38.     The ’277 Patent explains that this claimed method represented a significant

  improvement over prior art methods of detecting fetal chromosomal abnormalities, many of which

  were costly, time-consuming, and burdensome because they either required the amplification of

  the entire sequence of a gene, or quantification of the total amount of a particular gene product.

  (Ex. 1 at 66:14-20.) By contrast, the claimed “ratio” method of the ’277 Patent only requires

  sequencing of discrete “loci of interest” (such as “single nucleotide polymorphisms,” or “SNPs”)

  from the collected DNA sample. (Id. at 34:63-35:37 (“In fact, it is an advantage of the invention

  that primers that copy an entire gene sequence need not be utilized. . . . There is no advantage to

  sequencing the entire gene as this can increase cost and delay results. Sequencing only the desired

  bases or loci of interest maximizes the overall efficiency of the method because it allows for the

  sequence of the maximum number of loci of interest to be determined in the fastest amount of time

  and with minimal cost.”); Id. at 35:28-37.)

         39.     During the prosecution of the ’277 Patent at the Patent and Trademark Office,

  Ravgen gave the following example of an implementation of the claimed “ratio” method:

                 Applicants have invented a method for detecting the presence or
                 absence of a fetal chromosomal abnormality, wherein the method
                 comprises, inter alia, quantitating a ratio of the relative amount of
                 alleles in a mixture of maternal DNA and fetal DNA.

                                                  ***

                 [R]atios were calculated at both chromosomes 13 and 21 in a
                 heterogeneous mixture of 75% Down syndrome DNA and 25%
                 maternal DNA. Single nucleotide polymorphisms were analyzed

                                                   13
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 14 of 50 PageID #: 3334




                    wherein the maternal genome was homozygous for one allele at a
                    specific genetic site and the Down syndrome DNA was
                    heterozygous at the same genetic site. If at a certain site, the
                    maternal genome contains an adenine at both copies of chromosome
                    13, and the Down syndrome genome is comprised of one
                    chromosome with an adenine nucleotide and one chromosome with
                    a guanine nucleotide, then the ratio of G:A is 0.60 (0.75 (Down
                    syndrome G allele)/(0.75 Down syndrome A allele + 0.25 + 0.25
                    maternal A alleles).

                    On the other hand, if at a certain genetic site on chromosome 21, the
                    maternal genome contains an adenine at both copies of chromosome
                    21, and the Down syndrome genome is comprised of two
                    chromosome with an adenine nucleotide and one chromosome with
                    a guanine nucleotide, then the ratio of G:A is 0.375 (0.75 (Down
                    syndrome G allele)/(0.75 Down syndrome A allele + 0.75 Down
                    syndrome A allele + 0.25 + 0.25 (maternal A alleles). Thus, the
                    methods described in the present application detect chromosomal
                    abnormalities using a method that comprises, inter alia, quantitating
                    a ratio of alleles in a heterogeneous mixture of DNA, wherein the
                    ratio represents alleles from more than one individual.

  (Ex. 25 at 30.)

                         RELATIONSHIP BETWEEN THE DEFENDANTS

         40.        Ravgen incorporates by reference paragraphs 1-39.

         41.        Roche Holding Ltd. (“Roche”) is a Swiss multinational healthcare company and

  the ultimate parent company of RMS, RSS, Ariosa, and FMI. (Ex. 26 (Roche Finance Report

  2020).) On December 2, 2014, Roche announced its acquisition of Ariosa. (Ex. 27 (Roche Press

  Release)          (https://www.roche.com/media/releases/med-cor-2014-12-02.htm#:~:text=Media-

  ,Roche%20acquires%20Ariosa%20Diagnostics%20and%20enters%20the%20non%2Dinvasive

  %20prenatal,free%20DNA%20testing%20services%20markets&text=Roche%20(SIX%3A%20

  RO%2C%20ROG,San%20Jose%2C%20California%2C%20USA).) After the acquisition, Ariosa

  became a wholly-owned subsidiary of RMS. (Ex. 7 ¶ 8, 10 (Illumina, Inc. v. Ariosa Diagnostics,

  Inc., Case No. 3:18-cv-02847-SI, D.I. 40 (N.D. Cal. Aug. 9, 2018) (Ariosa’s Amended Answer to



                                                     14
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 15 of 50 PageID #: 3335




  Complaint)); Ex. 8 at 5 (Ariosa Diagnostics, Inc. v. Illumina, Inc., Case No. 2016-2388, D.I. 15

  (Fed. Cir. Aug. 12, 2016) (Ariosa’s Certificate of Interest)).)

         42.     RMS and RSS exercise control over Ariosa and hold out Ariosa as part of their own

  business such that Ariosa is an agent and/or alter ego of RMS and RSS.

         43.     On information and belief, RMS and RSS control the activities of Ariosa. On

  information and belief, Ariosa employees are RSS employees. (See Ex. 7 ¶ 18 (Illumina, Inc. v.

  Ariosa Diagnostics, Inc., Case No. 3:18-cv-02847-SI, D.I. 40 (N.D. Cal. Aug. 9, 2018) (Ariosa’s

  Amended Answer to Complaint)).)

         44.     On April 25, 2014, Illumina, Inc. sued Ariosa for patent infringement of U.S. Patent

  No. 7,955,794. (Ex. 28 (Illumina, Inc. v. Ariosa Diagnostics, Inc., Case No. 3:14-cv-01921, D.I.

  1 (N.D. Cal. Apr. 25, 2014)).) RMS filed a petition for inter partes review of U.S. Patent No.

  7,955,794. (Ex. 29 (Roche Molecular Systems, Inc. v. Illumina, Inc., IPR2015-01091, Paper No.

  3 (PTAB April 24, 2015)).) In that petition, RMS identified both itself and Ariosa as real parties-

  in-interest. (Id. at 1.) RMS also identified itself as a real party-in-interest in an updated mandatory

  notice in IPR2014-01093, an earlier inter partes review petition filed by Ariosa against U.S. Patent

  No. 7,955,794. (Ex. 30 (Ariosa Diagnostics, Inc. v. Illumina, Inc., IPR2014-01093, Paper No. 36

  (PTAB May 1, 2014)).)

         45.     Roche’s U.S. websites, which market and offer for sale the Harmony Prenatal Test,

  instruct clinicians interested in incorporating the Harmony Prenatal Test into their practice to send

  samples to Ariosa using a specimen collection and transportation kit provided by Defendants.




                                                    15
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 16 of 50 PageID #: 3336




  (Ex.    31       (https://diagnostics.roche.com/us/en/products/other/harmony-clinicians.html#faq).)

  Ariosa’s webpage (https://www.harmonytest.com) states that “The Harmony prenatal test is a

  Roche offering.” (Ex. 32 (https://harmonytest.com/en/about-harmony.html).)

         46.       RSS develops, markets, and sells the Harmony Prenatal Test in conjunction with

  Ariosa. (Ex. 33 (Roche expands Harmony Prenatal Test to include 22q11.2 deletion testing)

  (https://sequencing.roche.com/en/news-overview/2017/roche-expands-harmony-prenatal-test-to-

  include-22q112-deletion-testing.html) (listing Elizabeth Baxter of RSS as a contact for further

  information).)

         47.       RSS’s websites market and offer for sale the Harmony Prenatal Test. (Ex. 34

  (https://sequencing.roche.com/en/products-solutions/by-application/clinical/nipt.html).)

         48.       Attempts        to      contact        Ariosa      through       its      website

  (https://harmonytest.com/en/contact-us.html) are directed to a “roche.com” email address:

  “sjc.clientservices@roche.com.”

         49.       On information and belief, RSS and RMS participate in marketing activity related

  to the Harmony Prenatal Test, the distribution of the Harmony Prenatal Test to customers, and the

  maintenance of infrastructure for performing the Harmony Prenatal Test.

         50.       The foregoing facts confirm that RSS and RMS exercise control over Ariosa, that

  Ariosa is RSS’s and RMS’s alter ego and/or agent, and that RSS and RMS hold out Ariosa as part

  of their own businesses.

         51.       On June 19, 2018, Roche announced its acquisition of FMI.                 (Ex. 35

  (https://www.roche.com/media/releases/med-cor-2018-06-19.htm).)         FMI is a wholly owned

  subsidiary of Roche. (Ex. 26 (Roche Finance Report 2020).)




                                                     16
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 17 of 50 PageID #: 3337




         52.     On information and belief, RSS and RMS participate in marketing activity related

  to liquid biopsy tests commercialized by FMI, the distribution of those liquid biopsy tests to

  customers, and the maintenance of infrastructure for performing the liquid biopsy tests.

                            DEFENDANTS’ INFRINGING ACTIVITIES

         53.     Ravgen incorporates by reference paragraphs 1–52.

  A.     The Accused Harmony Prenatal Test

         54.     In 2012, Ariosa launched the Harmony Prenatal Test, a cell-free DNA-based non-

  invasive prenatal test.     (Ex. 32 (https://harmonytest.com/en/about-harmony.html) (“Ariosa

  Diagnostics, Inc., the creator of the Harmony test, started offering the test in 2012”); Ex. 36 (Ariosa

  Diagnostics 2012 Press Release) (https://www.prnewswire.com/news-releases/ariosa-diagnostics-

  announces-nationwide-launch-of-the-harmony-prenatal-test-through-labcorp-150414545.html).)

  After Roche’s acquisition of Ariosa in 2014, Ariosa continued to offer the Harmony Prenatal Test

  as a “Roche offering” that is “supported by Roche’s strong technical support and responsible

  marketing.”    (Ex. 32 (https://harmonytest.com/en/about-harmony.html).)            Defendants have

  continued to make, use, sell, and offer for sale the Harmony Prenatal Test since that acquisition.

         55.     Defendants sell the Harmony Prenatal Test on their websites. (Ex. 37 (Ariosa’s

  Website) (https://harmonytest.com/en/clinicians.html#getharmonytest); Ex. 38 (RSS’s Website)

  (https://sequencing.roche.com/en/products-solutions/by-application/clinical/nipt/get-

  harmony.html);                 Ex.                31                (Roche’s                 Website)

  (https://diagnostics.roche.com/us/en/products/other/harmony-clinicians.html#faq).)

         56.     Defendants sell Cell-Free DNA Collection Tubes, a “direct-draw tube for the

  collection, stabilization and transportation of whole blood specimens” on their websites. (Ex. 39

  (Cell-Free DNA Collection Tube Overview) (https://sequencing.roche.com/en-us/products-



                                                    17
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 18 of 50 PageID #: 3338




  solutions/by-category/sample-collection/cell-free-dna-collection-tube.html).) For example, RSS

  sells   the   Cell-Free    DNA       Collection        Tubes   on   its   website.      (Ex.    40

  (https://sequencing.roche.com/en/products-solutions/products/sample-collection/cell-free-dna-

  collection-tube/ordering.html).) On information and belief, Defendants also sell the Cell-Free

  DNA Collection Tubes as a part of specimen collection and transportation kits, including the

  “Harmony specimen and transportation box.”




  (Ex. 41 (https://harmonytest.com/en/clinicians.html#).)

          57.    The Harmony Prenatal Test “evaluates the probability of trisomies (trisomy 21, 18

  and 13) and additional menu options, including sex chromosome aneuploidies and 22q11.2

  microdeletion by analyzing cell-free DNA (cfDNA) in maternal blood.”                 (Ex. 42 at 1

  (https://harmonytest.com/content/dam/rochesequence/harmony/Worldwide/resources/Harmony-

  Abstract-Booklet-English-Letter-v20_PRINT.pdf).)

          58.    On information and belief, Defendants’ offers for sale and sales of the Harmony

  Prenatal Test comprise the obligation to perform the steps of the infringing methods. For example,

  when a patient is referred by her healthcare provider to use the Harmony Prenatal Test, and she

  agrees to pay (or for her insurer to pay) in exchange for the Harmony Prenatal Test, on information

  and belief, Defendants provide instructions to the patient’s healthcare provider directing them to

  use collection tubes specifically tailored for isolating cell-free DNA using at least an agent that

  inhibits cell lysis, such as Defendants’ Cell-Free DNA Collection Tubes or Streck Cell-Free DNA

  BCT Tubes (“Streck BCT Tubes”).

                                                    18
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 19 of 50 PageID #: 3339




  (Ex. 43 at 3, 12 (Harmony IVD Kit Instructions for Use) (“The Harmony test requires cfDNA that

  has been isolated using a commercially available cfDNA extraction kit from approximately 4mL

  of plasma collected using a cell-free DNA collection tube (Roche PN 07785666001 or

  equivalent).”) (emphases added).)

         59.     Roche and Ariosa-funded scientific articles analyzing or involving the Harmony

  Prenatal Test confirm the use of collection tubes specifically tailored for isolating cell-free DNA

  using at least an agent that inhibits cell lysis, such as a Roche Cell-Free DNA Collection Tube or

  Streck BCT Tube, to collect samples for the Harmony Prenatal Test. (See, e.g., Ex. 44 at 185

  (Renee Stokowski, et al., Hemolysis and Fetal Fraction in Cell-Free DNA Blood Collection Tubes

  for Noninvasive Prenatal Testing, 24 MOLECULAR DIAGNOSIS & THERAPY 185, 185 (2020)

  (“[B]lood from pregnant women was collected into three Roche Cell-Free DNA Collection Tubes.

  . . . The specimens were then processed with the Harmony[] prenatal test to measure fetal fraction

  using polymorphic digital analysis of selected regions (DANSR) assays.”)); Ex. 45 at 814 (M.

  Schmid, et al., Accuracy and reproducibility of fetal-fraction measurement using relative

  quantitation at polymorphic loci with microarray, 51 ULTRASOUND OBSTETRICS & GYNECOLOGY

  813, 814 (2018) (“Sample preparation and analysis for the Harmony prenatal test were performed

  as described previously[]. In brief, blood samples were collected in either cfDNA BCT tubes

  (Streck, Omaha, NE, USA) or cfD tubes (Roche, Pleasanton, CA, USA) and processed to yield

  cell-free plasma within 7 days of collection.”); Ex. 46 at 1590 (Mary E. Norton, et al., Cell-free

  DNA Analysis for Noninvasive Examination of Trisomy, 372 NEW ENG. J. MED. 1589, 1590 (2015)

  (“Peripheral blood was collected into two Cell-free DNA BCT tubes (Streck) that were labeled

                                                  19
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 20 of 50 PageID #: 3340




  with a unique patient identifier. Samples were sent to the Ariosa clinical laboratory . . . without

  further processing.”)).)

          60.     The Harmony Prenatal Test requires samples containing an agent that inhibits cell

  lysis. (Ex. 43 at 3, 12 (Harmony IVD Kit Instructions for Use) (“The Harmony test requires

  cfDNA that has been isolated using a commercially available cfDNA extraction kit from

  approximately 4mL of plasma collected using a cell-free DNA collection tube (Roche PN

  07785666001 or equivalent).”) (emphases added).) In addition, documentation published by

  Defendants list, as one of the “limitations” of the product, that the Harmony Prenatal Test has been

  specifically validated for use on specimens collected using the Roche Cell-Free DNA Collection

  Tube. (Id. at 24.) The documentation also notes that “[r]eliable results are dependent on

  appropriate specimen collection, transport, storage, and processing.” (Id.).

          61.     The Roche Cell-Free DNA Collection Tubes include proprietary solutions that

  “prevent[] cell lysis and preserve[] nucleated cells to enable efficient analysis of cell-free DNA

  (cfDNA).”            (Ex.      39      (Cell-Free        DNA   Collection      Tube      Overview)

  (https://sequencing.roche.com/en-us/products-solutions/by-category/sample-collection/cell-free-

  dna-collection-tube.html) (emphasis added).)         The Roche Cell-Free DNA Collection Tubes

  contain an agent that inhibits cell lysis.




                                                      20
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 21 of 50 PageID #: 3341




  (Ex.      47       (http://roche-html5.coservice.ch/app/webroot/book/en/cell-free-dna-collection-

  tube.html);                    Ex.                      48                  at                   1

  (https://sequencing.roche.com/content/dam/rochesequence/worldwide/resources/Cell-Free-DNA-

  Collection-Tube-CE-IVD-SS-SEQ100087.pdf) (“Preservation of cfDNA with a specially

  formulated solution that prevents cell lysis”).)

         62.     The Streck BCT Tube also includes an agent that inhibits cell lysis. A Streck BCT

  Tube “stabilizes nucleated blood cells. The unique preservative limits the release of genomic

  DNA, allowing isolation of high-quality cell-free DNA. Cell-Free DNA BCT has also been

  demonstrated to minimize the degradation of circulating tumor cells (CTCs). By limiting cell

  lysis, the specialized chemistry provides sample integrity during storage, shipping and handling of

  blood samples. Cell-free DNA and gDNA are stable for up to 14 days at 6 °C to 37 °C. CTCs are



                                                     21
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 22 of 50 PageID #: 3342




  stable    for   up   to    7   days    at     15     °C   to   30   °C.”      (Ex.   49     at   2

  (https://www.streck.com/products/stabilization/cell-free-dna-bct/#resources).)

           63.    Ariosa receives Harmony Prenatal Test samples from health care providers.




  (Ex. 31 (https://diagnostics.roche.com/us/en/products/other/harmony-clinicians.html#faq).)

           64.    In processing Harmony Prenatal Tests, Defendants isolate cell-free DNA from a

  sample of maternal blood collected in a Cell-Free DNA Collection Tube and then analyze the

  isolated fetal cell-free DNA to detect chromosomal abnormalities. (Ex. 43 at 3 (Harmony IVD Kit

  Instructions for Use) (“The Harmony prenatal test . . . utilizes a target amplification technology

  termed DANSR (Digital ANalysis of Selected Regions) and an analysis algorithm termed FORTE

  to analyze selected regions of the genome in cfDNA from pregnant women to aid in the detection

  of fetal chromosomal abnormalities.”); Id. at 12 (“Separate maternal plasma by centrifuging the

  whole blood specimen . . . and remove the top plasma layer . . . taking care to avoid the opaque

  buffy coat layer which contains the maternal blood cells.”); Id. (“Isolate cfDNA from

  approximately 4mL maternal plasma using a commercially available DNA isolation kit or

  established in-house procedure . . . . The QiaSymphony SP/AS nucleic acid extraction platform,

  MagnaPure 24 platform, and MagnaPure 26 platform have been validated for use with the

  Harmony test . . . .”).) On information and belief, Defendants then process and analyze isolated

  fetal cell-free DNA to detect chromosomal abnormalities. (See, e.g., Ex. 50 at 301 (Maximilian

  Schmid, et al., Prenatal Screening for 22q11.2 Deletion Using a Targeted Microarray-Based Cell-

  Free DNA Test, 44 FETAL DIAGNOSIS           AND   THERAPY 299, 301 (2018) (“These samples were

                                                     22
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 23 of 50 PageID #: 3343




  submitted to Ariosa Diagnostics CLIA laboratory for clinical cfDNA testing for fetal trisomy using

  the Harmony Prenatal Test.”) (funded by Roche)); Ex. 51 at 5 (Kypros H. Nicolaides, et al.,

  Assessment of Fetal Sex Chromosome Aneuploidy Using Directed Cell-Free DNA Analysis, 35

  FETAL DIAGNOSIS AND THERAPY 1, 5 (2014) (“Analysis of samples [to detect fetal sex chromosome

  aneuploidies] was performed at their own expense by Ariosa Diagnostics.”)); Ex. 52 at 1244

  (Renee Stokowski, et al., Clinical performance of non-invasive prenatal testing (NIPT) using

  targeted cell-free DNA analysis in maternal plasma with microarrays or next generation

  sequencing (NGS) is consistent across multiple controlled clinical studies, 35 PRENATAL

  DIAGNOSTICS 1243, 1244 (2015) (“Nonpolymorphic DANSR assays on chromosomes 13, 18, and

  21 were used to assess relative chromosome representation, while 576 single-nucleotide

  polymorphic (SNP) DANSR assays were used to estimate fetal fraction.”)).)

         65.     Ariosa operates as RMS’s and RSS’s laboratory and carries out RMS’s and RSS’s

  business when it processes Harmony Prenatal Test samples.

  B.     The Accused Foundation Liquid Biopsy Product

         66.     On May 3, 2016, FMI announced the commercial launch of FoundationACT

  (Assay for Circulating Tumor DNA), an “analytically validated and accurate blood-based

  circulating     tumor      DNA        (ctDNA)    assay     .     .    .    .”         (Ex.     53

  (https://www.foundationmedicine.com/press-releases/07936a8f-b1e6-4fb5-a4a8-

  26c909f684c5).) The FoundationACT product provides “comprehensive genomic profiling when

  a tissue biopsy is not feasible.” (Id.)

         67.     On September 24, 2018, FMI announced the commercial launch of FoundationOne

  Liquid, a “next-generation liquid biopsy test” that “expands upon the previous versions of [FMI’s]

  liquid biopsy test, FoundationACT.”        (Ex. 54 (https://www.foundationmedicine.com/press-



                                                  23
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 24 of 50 PageID #: 3344




  releases/d67a6b76-e9a9-4f5f-9a0a-c47831980163).)       “Using a blood sample, FoundationOne

  Liquid analyzes 70 genes known to drive cancer growth . . . .” (Id.)

         68.     On August 26, 2020, FMI announced that its newest liquid biopsy product,

  FoundationOne Liquid CDx, had been approved by the FDA and would be commercially available

  on August 28, 2020. (Ex. 55 (https://www.foundationmedicine.com/press-releases/445c1f9e-

  6cbb-488b-84ad-5f133612b721).) The FoundationOne Liquid CDx incorporates the “genomic

  biomarker blood tumor mutational burden (bTMB)” in the FoundationOne Liquid product,

  allowing the FoundationOne Liquid product to incorporate “multiple companion diagnostics

  (CDx).”      (Ex. 54 (https://www.foundationmedicine.com/press-releases/d67a6b76-e9a9-4f5f-

  9a0a-c47831980163).)

         69.     Defendants have offered and sold FoundationACT, Foundation One Liquid, and

  FoundationOne Liquid CDx (collectively, the “Foundation Liquid Biopsy Tests”) for sale in the

  United States, including through their websites accessible throughout the United States. FMI has

  sold FoundationACT on its website.        (Ex. 56 (May 4, 2017 Archive of FMI’s Website)

  (https://web.archive.org/web/20170501215550/http://foundationone.com/learn.php#4).)

         70.     FMI has sold FoundationOne Liquid on its website.




                                                 24
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 25 of 50 PageID #: 3345




  (Ex.      57         (January       22,     2019       Archive          of      FMI’s        Website)

  (https://web.archive.org/web/20190122053016/https://www.foundationmedicine.com/).)

         71.        FMI   sells   FoundationOne    Liquid    CDx     on    its   website.      (Ex.   15

  (https://www.foundationmedicine.com/test/foundationone-liquid-cdx).)           FoundationOne Liquid

  CDx          is       also      sold      on       Roche         websites.                (Ex.      16

  (https://www.rochefoundationmedicine.com/home/services/liquid.html).)

         72.        The Foundation Liquid Biopsy Tests are sold and distributed with sample shipping

  kits that include materials for collecting and shipping blood samples for testing. For example, the

  FoundationOne Liquid CDX tests are sold and distributed with two FoundationOne Liquid CDx

  cfDNA Blood Collection Tubes.




                                                   25
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 26 of 50 PageID #: 3346




  (Ex.     58        at    7     (FoundationOne       Liquid      CDx       Technical      Information)

  (https://assets.ctfassets.net/w98cd481qyp0/3a8jFw3KUjIU3RWPdcT9Ax/137cd6a35520ea2eaa6

  428131524f064/FoundationOne_Liquid_CDx_Label_Technical_Info.pdf).)

         73.        On information and belief, FMI’s offers for sale and sales of the Foundation Liquid

  Biopsy Tests comprise the obligation to perform the steps of the infringing methods. For example,

  when a patient was referred by her healthcare provider to use the Foundation Liquid Biopsy Tests

  and she agrees to pay (or for her insurer to pay) in exchange for the Foundation Liquid Biopsy

  Tests, on information and belief, FMI provides instructions to the patient’s healthcare provider

  directing them to use collection tubes specifically tailored for isolating cell-free DNA using at least

  an agent that inhibits cell lysis, such as FMI’s FoundationOne Liquid CDx cfDNA Blood

  Collection Tubes.




  (Ex.         59         (FoundationOne        Liquid         CDx        Specimen         Instructions)

  (https://assets.ctfassets.net/w98cd481qyp0/2LUvDQvycj0iiF0BXCjZh5/9729216855dbc1ee4382

  b7495873233c/FoundationOne_Liquid_CDx_Specimen_Instructions.pdf).)

         74.        FMI’s FoundationOne Liquid CDx cfDNA Blood Collection Tubes were required

  by the FDA to demonstrate “suppression of white blood cell lysis.”                           (Ex. 60

  (https://www.accessdata.fda.gov/cdrh_docs/pdf19/P190032A.pdf) (“FMI must provide robust and

  high confidence data . . . which demonstrates acceptable stability of whole blood collected . . . and

  stored in the FoundationOne Liquid CDx cfDNA Blood Collection tubes . . . confirm[ing] the

  suppression of white blood cell lysis across multiple lots.”).) On information and belief, the


                                                    26
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 27 of 50 PageID #: 3347




  FoundationOne Liquid CDx cfDNA Blood Collection Tubes contain an agent that inhibits cell

  lysis, described in product documentation as “a cell preservative.”




  (Ex. 61 (FMI Instruction for Use).) On information and belief, the blood collection tubes sold and

  distributed with FoundationACT similarly use sample collection tubes containing an agent that

  inhibits cell lysis. (Ex. 62 at 26 (FMI 2017 Form 10K) (“For FoundationACT, blood samples are

  submitted in blood collection tubes containing a preservative that helps stabilize nucleated cells

  to minimize cell lysis during normal shipping conditions.”) (emphasis added).)

           75.     In processing the Foundation Liquid Biopsy Test, FMI isolates cell-free DNA from

  a sample of blood collected in a blood collection tube that inhibits cell lysis and then analyzes the

  isolated cell-free DNA to detect over 300 genes, blood tumor mutational burden (bTMB), and

  microsatellite             instability           (MSI).                            (Ex.             15

  (https://www.foundationmedicine.com/test/foundationone-liquid-cdx);          Ex.          58   at    2

  (FoundationOne               Liquid             CDx              Technical                 Information)

  (https://assets.ctfassets.net/w98cd481qyp0/3a8jFw3KUjIU3RWPdcT9Ax/137cd6a35520ea2eaa6

  428131524f064/FoundationOne_Liquid_CDx_Label_Technical_Info.pdf)                    (“FoundationOne

  Liquid CDx utilizes circulating cell-free DNA (cfDNA) isolated from plasma . . . .”).); id. at 4

  (“The assay employs a single DNA extraction method to obtain cfDNA from plasma from whole

  blood.     Extracted cfDNA undergoes whole-genome shotgun library construction and

  hybridization-based capture of 324 cancer-related genes.”).)



                                                   27
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 28 of 50 PageID #: 3348




  C.      Defendants’ Knowledge Of The Ravgen Patents

          76.    The Patents-in-Suit claim advancements in the genetic testing industry in which

  Defendants actively participate and are widely acclaimed as breakthroughs in genetic testing.

          77.    On information and belief, RMS, RSS, and Ariosa have been aware, or at a

  minimum should have been aware, of the Patents-in-Suit and the fact that performance of the

  Defendants’ cell-free DNA tests, including the Harmony Prenatal Test, practice the claimed

  inventions of those patents since at least the launch date of the infringing products.

          78.    On information and belief, FMI has been aware, or at a minimum should have been

  aware, of the Patents-in-Suit and the fact that performance of Defendants’ cell-free DNA tests,

  including the Foundation Liquid Biopsy Tests, practice the claimed inventions of those patents

  since at least the filing of Ravgen’s original Complaint in this matter on December 3, 2020.

          79.    Defendants have been and are assignees of a number of patents and patent

  applications that are related to subject matter similar to the Patents-in-Suit and that were filed after

  the Patents-in-Suit were published. On information and belief, in researching the patentability of

  their own patents, Defendants did, or at a minimum should have, become aware of the Patents-in-

  Suit.

          80.    The Patents-in-Suit and their corresponding patent application publications were

  cited, either by Defendants or by an examiner, during prosecution of Defendants’ own patent

  applications at the United States Patent and Trademark Office.

          81.    Ravgen’s ’277 Patent or the application that matured into Ravgen’s ’277 Patent

  (U.S. Patent Application Publication No. 2004/0137470) was cited during the prosecution of

  Defendants’ U.S. Patent Nos. 8,700,338; 8,712,697; 8,756,020; 9,206,417; 9,567,639; 9,624,490;

  9,890,421; 9,994,897; 10,131,937; 10,131,947; 10,131,951; 10,167,508; 10,233,496; 10,289,800;

  10,308,981; 10,533,223; 10,718,019; and 10,718,024.
                                                    28
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 29 of 50 PageID #: 3349




         82.    Ravgen’s ’277 Patent or the application that matured into Ravgen’s ’277 Patent

  (U.S. Patent Application Publication No. 2004/0137470) was cited during the prosecution of

  Defendants’ U.S. Patent Application Publication Nos. 2016/0002729 and 2018/0346986.

         83.    Ravgen’s ’720 Patent or the application that matured into Ravgen’s ’720 Patent

  (U.S. Patent Application Publication No. 2006/0121452) was cited during the prosecution of

  Defendants’ U.S. Patent Nos. 8,700,338; 8,712,697; 8,756,020; 9,206,417; 9,567,639; 9,624,490;

  9,890,421; 9,994,897; 10,131,937; 10,131,947; 10,131,951; 10,167,508; 10,233,496; 10,289,800;

  10,308,981; 10,533,223; 10,718,019; and 10,718,024.

         84.    Ravgen’s ’720 Patent or the application that matured into Ravgen’s ’720 Patent

  (U.S. Patent Application Publication No. 2006/0121452) was cited during the prosecution of

  Defendants’ U.S. Patent Application Publication Nos. 2016/0002729 and 2018/0346986.

         85.    Defendants were also aware of the Patents-in-Suit through inter partes review

  proceedings at the Patent Trial and Appeal Board (PTAB).

         86.    Ariosa and RMS initiated and were parties in Case Nos. IPR2013-00276 and

  IPR2013-00277 at the PTAB.

         87.    The petitions in each of Case Nos. IPR2013-00276 and IPR2013-00277 included

  grounds asserting Ravgen’s ’277 Patent as prior art against certain challenged claims. (See

  generally Ex. 63 (Petition in IPR2013-00276); Ex. 64 (Petition in IPR2013-00277).) The petitions

  were filed by Ariosa and RMS on May 10, 2013. (Ex. 63 (Petition in IPR2013-00276) at 57; Ex.

  64 (Petition in IPR2013-00277) at 55.)

         88.    Ariosa and RMS advanced substantive arguments regarding Ravgen’s ’277 patent

  during Case Nos. IPR2013-00276 and IPR2013-00277 at the PTAB. Ariosa and RMS also




                                                29
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 30 of 50 PageID #: 3350




  advanced substantive arguments regarding Ravgen’s ’277 patent during related appeals at the

  Federal Circuit in Case Nos. 2015-1215 and 2015-1226.

         89.     Ariosa initiated and was a party in Case No. IPR2013-00308.

         90.     The petition in Case No. IPR2013-00308 included grounds asserting Ravgen’s ’277

  Patent as prior art against certain challenged claims. (See generally Ex. 65 (Petition in IPR2013-

  00308).) The petition was filed by Ariosa on May 24, 2013. (Id. at 60.)

         91.     Ariosa advanced substantive arguments regarding Ravgen’s ’277 patent during

  Case No. IPR2019-00308 at the PTAB.

         92.     Defendants were also aware of the Patents-in-Suit through reexamination

  proceedings at the United States Patent and Trademark Office.

         93.     Ariosa filed a request for reexamination in Reexamination No. 90/013,678 (the

  “’678 Reexamination”) on January 8, 2016. (See Ex. 66 (Request for Reexamination).) The

  request asserted Ravgen’s ’277 Patent and the application that matured into Ravgen’s ’720 Patent

  (U.S. Patent Application Publication No. 2006/0121452) as prior art to certain challenged claims.

  (See id. at 8.) Ariosa advanced substantive arguments regarding Ravgen’s ’277 Patent and the

  application that matured into Ravgen’s ’720 Patent (U.S. Patent Application Publication No.

  2006/0121452) in the reexamination request.

         94.     Defendants were also aware of the Patents-in-Suit through communication with Dr.

  Dhallan and Ravgen regarding Ravgen’s technology and patent portfolio.

         95.     On July 8, 2009, Ken Song from Venrock, a venture capital firm, contacted Dr.

  Dhallan regarding Ravgen and its prenatal diagnostic technology. (Ex. 67 (Song email dated July

  8, 2009).) Dr. Song indicated he “ha[d] been evaluating various technologies in the prenatal




                                                 30
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 31 of 50 PageID #: 3351




  diagnostics space and came across Ravgen.” (Id.) Dr. Song requested a chance to discuss Ravgen

  and its technology and indicated he was looking to invest in prenatal technologies. (Id.)

         96.     On July 22, 2011, Dr. Song emailed certain contacts, including Dr. Dhallan, to

  inform them of his new contact information. (Ex. 68 (Song email dated July 22, 2011).) Dr.

  Song’s new contact information indicated he had become CEO of Tandem Diagnostics. (Id.)

         97.     On December 6, 2011, Dr. Song again emailed certain contacts, including Dr.

  Dhallan, to inform them that Tandem Diagnostics had changed its name to Aria Diagnostics, Inc.

  (Ex. 69 (Song email dated December 6, 2011).) Dr. Song was the CEO of Aria Diagnostics at that

  time. Dr. Song indicated Aria was “committed to developing highly accurate, safe, and affordable

  molecular tests with an initial focus on prenatal testing.” (Id.)

         98.     On January 14, 2012, Dr. Song contacted Dr. Dhallan again to discuss Ravgen and

  its technology. (Ex. 70 (Song emails dated January 14, 2012 through January 30, 2012).) Dr.

  Song indicated he was leading Aria’s efforts “to develop a non-invasive prenatal test for fetal

  genetic conditions” and requested an in-person meeting with Dr. Dhallan. (Id. at 3.) Dr. Song and

  Dr. Dhallan met in person at Ravgen on or around February 1, 2012, to discuss Ravgen and its

  technology. (Id. at 1-2.) John Stuelpnagel, executive chair at Aria, joined Dr. Song at that in-

  person meeting. (Id. at 1.)

         99.     On information and belief, Aria changed its name to Ariosa Diagnostics in or

  around March 2012. On information and belief, Dr. Song was the CEO of Ariosa Diagnostics

  following the name change.

         100.    Following their first in-person meeting at Ravgen, Dr. Song and Mr. Stuelpnagel

  followed up with Dr. Dhallan and invited him to another in-person meeting at Ariosa’s facilities

  in California to continue their discussions. (Ex. 71 (Song emails dated March 8, 2012 through



                                                   31
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 32 of 50 PageID #: 3352




  March 24, 2012).) Dr. Dhallan travelled to California for an all-day meeting in person with Dr.

  Song, Mr. Stuelpnagel, and other employees of Ariosa on or around April 9, 2012 to continue

  discussing Ravgen and its technology. (Id. at 1-2.)

         101.    On October 30, 2012, Dr. Song followed up with Dr. Dhallan to arrange another

  phone call with Dr. Dhallan and Mr. Stuelpnagel to continue their discussions of Ravgen and its

  technology. (Ex. 72 (Song email dated October 30, 2012).) On information and belief, that phone

  call occurred on November 2, 2012. (Ex. 73 (Song meeting invite for November 2, 2012).)

         102.    Dr. Song and Mr. Stuelpnagel are named inventors on multiple patents and patent

  applications filed by Defendants that cite the Patents-in-Suit, including certain patents and patent

  applications cited above. See supra ¶¶ 78-81.

         103.    After Roche acquired Ariosa, Roche employees continued to monitor Ravgen and

  to discuss Ravgen’s technology and patent portfolio with Dr. Dhallan and other employees and

  consultants for Ravgen.

         104.    On March 2, 2016, Dr. Dhallan was introduced to Luba Greenwood, VP of Global

  Business Development and Mergers & Acquisitions for Roche Diagnostics, via email. (Ex. 74

  (Greenwood emails dated March 2, 2016 through March 6, 2016).)               Dr. Dhallan and Ms.

  Greenwood spoke by telephone on March 28, 2016 to discuss Ravgen and its technologies. (Ex.

  75 (Greenwood emails dated March 6, 2016 through April 6, 2016) at 2-3.)

         105.    Following their phone conversation, Dr. Dhallan and Ms. Greenwood discussed

  meeting in person at Roche’s facilities in Boston, MA. (Id. at 1.) Dr. Dhallan indicated the

  meeting would involve discussion of Ravgen’s patents and that “[i]t would be ideal to block out a

  few hours in order to go over how our patents can help you in the short term with your litigation

  battle with Illumina.” (Id.) In a later email regarding a potential in-person meeting, Ms.



                                                  32
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 33 of 50 PageID #: 3353




  Greenwood requested a background slide deck on Ravgen. (Ex. 76 (Greenwood emails dated

  March 6, 2016 through April 8, 2016) at 1.)

         106.    On May 9, 2016, Frank Garofalo contacted Ms. Greenwood to discuss Ravgen’s

  technology and patent portfolio. (Ex. 77 (Garofalo Emails dated May 9, 2016 through June 17,

  2016) at 4-5.) Mr. Garofalo provided a summary of Ravgen’s patent portfolio. (Id. at 4-5.) The

  Ravgen patent portfolio—both at that time and today—is composed of seven issued U.S. patents,

  including the two Patents-in-Suit.

         107.    On May 31, 2016, Mr. Garofalo and Ms. Greenwood spoke by telephone to discuss

  Ravgen. (Id. at 1-2.) Mr. Garofalo followed up by email after that phone call to continue the

  conversation on June 1, 2016. (Id.) Mr. Garofalo followed up with Ms. Greenwood again on June

  17 to continue discussion of Ravgen and its patent portfolio. (Id. at 1.) Mr. Garofalo noted that

  Ms. Greenwood previously mentioned a review of Ravgen’s technology by Roche’s patent

  attorneys and offered to make Ravgen’s lead patent attorney available to Roche to assist in that

  review. (Id. at 1.)

         108.    Additionally, to the extent RMS and RSS were not aware of the Patents-in-Suit

  prior to December 2014, RMS and RSS became aware of the Patents-in-Suit by at least December

  2014 when Roche announced its acquisition of Ariosa.

         109.    Additionally, to the extent RMS, RSS, and Ariosa were not aware of the Patents-

  in-Suit, RMS, RSS, and Ariosa became aware of the Patents-in-Suit by at least June 1, 2020, when

  Ravgen filed complaints against Natera, Inc. and PerkinElmer, Inc. for infringement of the Patents-

  in-Suit. (Ravgen, Inc. v. Natera, Inc., No. 1:20-cv-00692-ADA, D.I. 1 (W.D. Tex. June 1, 2020);

  Ravgen, Inc. v. PerkinElmer, Inc., No. 1:20-cv-00822-ADA, D.I. 1 (W.D. Tex. June 1, 2020)).




                                                  33
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 34 of 50 PageID #: 3354




         110.   RMS, RSS, and Ariosa additionally became aware of the Patents-in-Suit by at least

  October 16, 2020, when Ravgen filed complaints against Quest Diagnostics Inc. and Laboratory

  Corporation of America Holdings for infringement of the Patents-in-Suit. (Ravgen, Inc. v. Quest

  Diagnostics Inc., No. 6:20-cv-00972-ADA, D.I. 1 (W.D. Tex. Oct. 16, 2020); Ravgen, Inc. v.

  Lab’y Corp. of Am. Holdings, No. 6:20-cv-00969-ADA, D.I. 1 (W.D. Tex. Oct. 16, 2020)).

         111.   RMS, RSS, and Ariosa are active litigants in multiple fora in the field of medical

  diagnostic patents. For example, RMS, RSS, and Ariosa have been parties in multiple patent cases

  in the field of medical diagnostic patents, including cases involving the Harmony Prenatal Test.

  (See, e.g., Illumina, Inc. v. Ariosa Diagnostics, Inc., No. NDCA-3-14-cv-01921 (N.D. Cal. Apr.

  25, 2014); Illumina, Inc. v. Ariosa Diagnostics, Inc., No. NDCA-3-15-cv-02216 (N.D. Cal. May

  18, 2015); Illumina, Inc. v. Ariosa Diagnostics, Inc., No. NDCA-3-18-cv-02847 (N.D. Cal. May

  15, 2018); Illumina, Inc. v. Ariosa Diagnostics, Inc., No. CAFC-14-1815 (Fed. Cir. Sept. 15,

  2014); Illumina, Inc. v. Ariosa Diagnostics, Inc., No. CAFC-19-1419 (Fed. Cir. Jan. 16, 2019);

  Ariosa Diagnostics, Inc. v. Illumina, Inc., No. CAFC-17-1020 (Fed. Cir. Oct. 6, 2016); Verinata

  Health, Inc. v. Ariosa Diagnostics, Inc., No. NDCA-3-12-cv-05501 (N.D. Cal. Oct. 25, 2012);

  Verinata Health, Inc. v. Ariosa Diagnostics, Inc., No. CAFC-15-1970 (Fed. Cir. Sept. 2, 2015);

  Verinata Health, Inc. v. Ariosa Diagnostics, Inc., No. CAFC-18-2198 (Fed. Cir. July 27, 2018);

  Ariosa Diagnostics v. Verinata Health, Inc., No. CAFC-15-1226 (Fed. Cir. Jan. 6, 2015); Ariosa

  Diagnostics, Inc. v. Sequenom, Inc., No. NDCA-3-11-cv-06391 (N.D. Cal. Dec. 19, 2011); Ariosa

  Diagnostics, Inc. v. Sequenom, Inc., No. CAFC-14-1139 (Fed. Cir. Dec. 4, 2013); Ariosa

  Diagnostics, Inc. v. Sequenom, Inc., No. CAFC-15-1691 (Fed. Cir. June 3, 2015); Cepheid v.

  Roche Molecular Systems, Inc., No. NDCA-3-12-cv-04411 (N.D. Cal. Aug. 21, 2012); Roche

  Molecular Systems, Inc. v. Cepheid, No. NDCA-3-14-cv-03228 (N.D. Cal. July 16, 2014); Roche



                                                34
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 35 of 50 PageID #: 3355




  Molecular Systems, Inc. v. Cepheid, No. CAFC-17-1690 (Fed. Cir. Feb. 27, 2017); Roche

  Molecular Systems, Inc. v. Illumina, Inc., IPR2015-01091 (PTAB Apr. 24, 2015); Cepheid v.

  Roche Molecular Systems, Inc., IPR2015-00881 (PTAB Mar. 13, 2015); Cepheid v. Roche

  Molecular Systems, Inc., IPR2015-00255 (PTAB Nov. 10, 2014); Ariosa Diagnostics, Inc. v.

  Illumina, Inc., IPR2014-01093 (PTAB July 2, 2014); Ariosa Diagnostics v. Verinata Health, Inc.,

  IPR2013-00276 (PTAB May 10, 2013); Ariosa Diagnostics v. Verinata Health, Inc., IPR2013-

  00277 (PTAB May 10, 2013); Petition for Inter Partes Review by Ariosa Diagnostics, IPR2012-

  00022 (PTAB Sept. 28, 2012).)

         112.    On information and belief, RMS, RSS, and Ariosa monitor patent litigation against

  their competitors. RMS, RSS, and Ariosa are therefore aware of patent litigation against Natera,

  Inc.; PerkinElmer, Inc.; Quest Diagnostics Inc.; and Laboratory Corporation of America Holdings,

  each of which is a company that also sells cell-free DNA-based non-invasive prenatal tests.

         113.    Additionally, to the extent RMS, RSS, and Ariosa were not aware of the Patents-

  in-Suit prior to December 3, 2020, RMS, RSS, and Ariosa were made aware of the Patents-in-Suit

  as of the filing of the original Complaint in this matter on December 3, 2020. (D.I. 1.)

         114.    RMS, RSS, and Ariosa were also made aware of the Patents-in-Suit by a letter sent

  on December 3, 2020, that identified the patents in Ravgen’s patent portfolio and attached a copy

  of Ravgen’s original Complaint filed in this matter. (See Ex. 82.)

         115.    Additionally, to the extent FMI was not aware of the Patents-in-Suit prior to June

  2018, FMI became aware of the Patents-In-Suit by at least June 2018 when Roche announced its

  acquisition of FMI.




                                                  35
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 36 of 50 PageID #: 3356




           116.   Additionally, to the extent FMI was not aware of the Patents-in-Suit prior to

  December 3, 2020, FMI was made aware of the Patents-in-Suit as of the filing of the original

  Complaint in this matter on December 3, 2020. (D.I. 1.)

           117.   FMI was also made aware of the Patents-in-Suit by a letter sent on December 3,

  2020, that identified the patents in Ravgen’s patent portfolio and attached a copy of Ravgen’s

  original Complaint filed in this matter. (See Ex. 82.)

           118.   Each of the Defendants is an active participant in patent litigation and prosecution

  with the capability of assessing whether any of their products infringe a patent of which they are

  aware.

           119.   On information and belief, each of the Defendants regularly monitors patents and

  litigation in the field of prenatal diagnostics and liquid biopsy to determine whether any of their

  products infringe any patents. On information and belief, after acquiring knowledge of the Patents-

  in-Suit, each of the Defendants analyzed, or at a minimum should have analyzed, whether any of

  their products infringed the Patents-in-Suit and developed, or at a minimum should have

  developed, an awareness that they infringed the Patents-in-Suit.

           120.   Despite their knowledge of the Patents-in-Suit and of their infringement of those

  patents, Defendants have continued to willfully infringe the Patents-in-Suit so as to obtain the

  significant benefits of Ravgen’s innovations without paying compensation to Ravgen.             For

  example, Defendants have continued to use the claimed methods in their Harmony Prenatal Test

  and the Foundation Liquid Biopsy Tests without a license, and, on information and belief, have

  generated hundreds of millions of dollars in revenue from their infringement. Additionally, after

  becoming aware of the Patents-in-Suit, Defendants proceeded to commercialize the Harmony




                                                   36
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 37 of 50 PageID #: 3357




  Prenatal Test and the Foundation Liquid Biopsy Tests built on and including the claimed

  inventions of the Patents-in-Suit without entering into a license to the Patents-in-Suit.

                                                COUNT I

                                  (Infringement Of The ’277 Patent)

         121.      Ravgen incorporates by reference paragraphs 1–120.

         122.      The ’277 Patent is valid and enforceable.

         123.      Ariosa, RMS, and RSS have infringed, and continue to infringe, one or more claims

  of the ’277 Patent under 35 U.S.C. § 271, either literally and/or under the doctrine of equivalents,

  by making, using, selling, and/or offering for sale in the United States, and/or importing into the

  United States, products and/or methods encompassed by those claims, including the Harmony

  Prenatal Test.

         124.      As one example, Ariosa, RMS, and RSS infringe at least exemplary claim 81 of the

  ’277 Patent by using the Harmony Prenatal Test. For example, use of the Harmony Prenatal Test

  requires using a method for preparing a sample for analysis, wherein said method comprises:

             a. isolating free fetal nucleic acid (such as cell-free fetal DNA) from a sample (such

                   as a maternal blood sample) (see, e.g., Ex. 43 at 3 (Harmony IVD Kit Instructions

                   for Use) (“The Harmony test is intended for use in analysis of cfDNA samples

                   isolated from plasma from pregnant women . . . .”); Id. at 12 (“Separate maternal

                   plasma by centrifuging the whole blood specimen . . . and remove the top plasma

                   layer . . . taking care to avoid the opaque buffy coat layer which contains the

                   maternal blood cells.”); Id. (“Isolate cfDNA from approximately 4mL maternal

                   plasma using a commercially available DNA isolation kit or established in-houes

                   procedure . . . . The QiaSymphony SP/AS nucleic acid extraction platform,



                                                    37
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 38 of 50 PageID #: 3358




              MagnaPure 24 platform, and MagnaPure 26 platform have been validated for use

              with the Harmony test . . . .”)),

           b. wherein said sample comprises an agent that inhibits lysis of cells, if cells are

              present, and wherein said agent is selected from the group consisting of

              membrane stabilizers, cross-linkers, and cell lysis inhibitor (such as Roche’s Cell-

              Free DNA Collection Tubes or Streck BCT Tubes containing maternal blood)

              (see id. at 3 (“The Harmony test requires cfDNA that has been isolated using a

              commercially available cfDNA extraction kit from approximately 4mL of plasma

              collected using a cell-free DNA collection tube (Roche PN 07785666001 or

              equivalent).”) (emphasis added); Ex. 45 at 814 (M. Schmid, et al., Accuracy and

              reproducibility of fetal-fraction measurement using relative quantitation at

              polymorphic loci with microarray, 51 ULTRASOUND OBSTETRICS & GYNECOLOGY

              813, 814 (2018) (“Sample preparation and analysis for the Harmony prenatal test

              were performed as described previously[]. In brief, blood samples were collected

              in either cfDNA BCT tubes (Streck, Omaha, NE, USA) or cfD tubes (Roche,

              Pleasanton, CA, USA) and processed to yield cell-free plasma within 7 days of

              collection.”); Ex. 46 at 1590 (Mary E. Norton, Cell-free DNA Analysis for

              Noninvasive Examination of Trisomy, 372 NEW ENG. J. MED. 1589, 1590 (2015)

              (“Peripheral blood was collected into two Cell-free DNA BCT tubes (Streck) that

              were labeled with a unique patient identifier. Samples were sent to the Ariosa

              clinical laboratory . . . without further processing.”)); Ex. 48 at 1

              (https://sequencing.roche.com/content/dam/rochesequence/worldwide/resources/C

              ell-Free-DNA-Collection-Tube-CE-IVD-SS-SEQ100087.pdf) (“Benefits: . . .



                                                  38
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 39 of 50 PageID #: 3359




                 Preservation of cfDNA with a specially formulated solution that prevents cell

                 lysis”); Ex. 49 at 2 (https://www.streck.com/products/stabilization/cell-free-dna-

                 bct/#resources) (describing Streck cell-free DNA BCTs as containing a “unique

                 preservative [which] limits the release of genomic DNA, allowing isolation of

                 high-quality cell-free DNA” and “specialized chemistry” that “limit[s] cell

                 lysis”)).

         125.    Ariosa has infringed, and continues to infringe, one or more claims of the ’277

  Patent under 35 U.S.C. § 271(a), either literally and/or under the doctrine of equivalents, by using

  the Harmony Prenatal Test either itself and/or by directing and/or controlling the performance of

  the claimed steps by third-party laboratories performing the Harmony Prenatal Test. For example,

  Ariosa uses the Harmony Prenatal Test by collecting and analyzing samples sent to Ariosa’s

  laboratories          for           processing.                     (See           Ex.           31

  (https://diagnostics.roche.com/us/en/products/other/harmony-clinicians.html#faq) (“Administer a

  simple blood draw directly or through a participating laboratory and send it to Ariosa Diagnostics

  using the specimen collection and transportation kit.”).)

         126.    RMS and RSS have infringed, and continue to infringe, one or more claims of the

  ’277 Patent under 35 U.S.C. § 271(a), either literally and/or under the doctrine of equivalents, by

  using the Harmony Prenatal Test either themselves, as Ariosa’s alter ego, through Ariosa as their

  agent, and/or by directing and/or controlling the performance of the claimed steps by Ariosa and/or

  third-party laboratories. On information and belief, RMS and RSS have the right and the ability

  to direct and control the activities of Ariosa in several ways, including through RMS’s 100%

  ownership of Ariosa, through instituting programs and measures (such as policies or protocols) at

  Ariosa, and through interim instructions via at least RMS’s and RSS’s employees and/or officers



                                                    39
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 40 of 50 PageID #: 3360




  who hold leadership roles at Ariosa. Further, Ariosa acts on behalf of RMS and RSS, including

  when Ariosa performs tests on RMS’s and RSS’s behalf for RMS’s and RSS’s patients, or provides

  test results to health care providers and/or patients on RMS’s and RSS’s behalf.

         127.    In addition or in the alternative, Ariosa, RMS, and RSS have also induced

  infringement, and continue to induce infringement, of one or more claims of the ’277 Patent under

  35 U.S.C. § 271(b). Ariosa, RMS, and RSS actively, knowingly, and intentionally induce

  infringement of the ’277 Patent by selling or otherwise supplying the Harmony Prenatal Test with

  the knowledge and intent that their customers, subsidiaries, intermediaries, or agents, including at

  least Ariosa, will use the Harmony Prenatal Test to infringe the ’277 Patent. Ariosa, RMS, and

  RSS act with the knowledge and intent to encourage and facilitate third-party infringement through

  the dissemination of the Harmony Prenatal Test and/or the creation and dissemination of

  supporting materials, instructions, product manuals, technical information, and or licenses related

  to the Harmony Prenatal Test. At a minimum, RMS and RSS have induced and continue to induce

  infringement by, without limitation, encouraging Ariosa to perform the Harmony Prenatal Test.

         128.    Ariosa, RMS, and RSS specifically intend and are aware that the ordinary and

  customary use of the Harmony Prenatal Test would infringe the ’277 Patent. For example, Ariosa,

  RMS, and RSS sell and provide the Harmony Prenatal Test, which when used in its ordinary and

  customary manner intended and instructed by Ariosa, RMS, and RSS, infringe one or more claims

  of the ’277 Patent, including at least exemplary claim 81. On information and belief, Ariosa, RMS,

  and RSS further provide product manuals and other instructional materials that cause customers,

  subsidiaries, intermediaries, or agents to operate the Harmony Prenatal Test for their ordinary and

  customary use. (See, e.g., Ex. 43 (Harmony IVD Kit Instructions for Use).) Ariosa, RMS, and

  RSS accordingly induce their customers, subsidiaries, intermediaries, or agents to use the Harmony



                                                  40
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 41 of 50 PageID #: 3361




  Prenatal Test in its ordinary and customary way to infringe the ’277 Patent, knowing, or at least

  being willfully blind to the fact, that such use constitutes infringement of the ’277 Patent.

         129.    Ariosa, RMS, and RSS have had knowledge of and notice of the ’277 Patent and

  their infringement since at least the launch date of the infringing products.

         130.    Ariosa, RMS, and RSS’s infringement of the ’277 Patent has been, and continues

  to be, willful and deliberate since at least the launch date of the infringing products.

         131.    Ravgen has been and continues to be damaged by Ariosa, RMS, and RSS’s

  infringement of the ’277 Patent, and will suffer irreparable injury unless the infringement is

  enjoined by this Court.

         132.    Ariosa, RMS, and RSS’s conduct in infringing the ’277 Patent renders this case

  exceptional within the meaning of 35 U.S.C. § 285.

                                               COUNT II

                                 (Infringement Of The ’720 Patent)

         133.    Ravgen incorporates by reference paragraphs 1–132.

         134.    The ’720 Patent is valid and enforceable.

         135.    For example, Ariosa, RMS, and RSS infringe at least exemplary claim 1 of the ’720

  patent by using the Harmony Prenatal Test. For example, use of the Harmony Prenatal Test

  requires using a method for detecting a free nucleic acid, wherein said method comprises:

             a. isolating free nucleic acid (such as cell-free DNA) from a non-cellular fraction of

                 a sample (such as a maternal blood sample) (see, e.g., Ex. 43 at 3 (Harmony IVD

                 Kit Instructions for Use) (“The Harmony test is intended for use in analysis of

                 cfDNA samples isolated from plasma from pregnant women . . . .”); Id. at 12

                 (“Separate maternal plasma by centrifuging the whole blood specimen . . . and



                                                   41
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 42 of 50 PageID #: 3362




              remove the top plasma layer . . . taking care to avoid the opaque buffy coat layer

              which contains the maternal blood cells.”); Id. (“Isolate cfDNA from

              approximately 4mL maternal plasma using a commercially available DNA

              isolation kit or established in-house procedure . . . . The QiaSymphony SP/AS

              nucleic acid extraction platform, MagnaPure 24 platform, and MagnaPure 26

              platform have been validated for use with the Harmony test . . . .”)),

           b. wherein said sample comprises an agent that impedes cell lysis, if cells are

              present, and wherein said agent is selected from the group consisting of

              membrane stabilizers, cross-linkers, and cell lysis inhibitor (such as Roche’s Cell-

              Free DNA Collection Tubes or Streck BCT Tubes containing maternal blood)

              (see id. at 3 (“The Harmony test requires cfDNA that has been isolated using a

              commercially available cfDNA extraction kit from approximately 4mL of plasma

              collected using a cell-free DNA collection tube (Roche PN 07785666001 or

              equivalent).”) (emphasis added); Ex. 45 at 814 (M. Schmid, et al., Accuracy and

              reproducibility of fetal-fraction measurement using relative quantitation at

              polymorphic loci with microarray, 51 ULTRASOUND OBSTETRICS & GYNECOLOGY

              813, 814 (2018) (“Sample preparation and analysis for the Harmony prenatal test

              were performed as described previously[]. In brief, blood samples were collected

              in either cfDNA BCT tubes (Streck, Omaha, NE, USA) or cfD tubes (Roche,

              Pleasanton, CA, USA) and processed to yield cell-free plasma within 7 days of

              collection.”); Ex. 46 at 1590 (Mary E. Norton, Cell-free DNA Analysis for

              Noninvasive Examination of Trisomy, 372 NEW ENG. J. MED. 1589, 1590 (2015)

              (“Peripheral blood was collected into two Cell-free DNA BCT tubes (Streck) that



                                               42
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 43 of 50 PageID #: 3363




                 were labeled with a unique patient identifier. Samples were sent to the Ariosa

                 clinical laboratory . . . without further processing.”)); Ex. 48 at 1

                 (https://sequencing.roche.com/content/dam/rochesequence/worldwide/resources/C

                 ell-Free-DNA-Collection-Tube-CE-IVD-SS-SEQ100087.pdf) (“Benefits: . . .

                 Preservation of cfDNA with a specially formulated solution that prevents cell

                 lysis”); Ex. 49 at 2 (https://www.streck.com/products/stabilization/cell-free-dna-

                 bct/#resources) (describing Streck cell-free DNA BCTs as containing a “unique

                 preservative [which] limits the release of genomic DNA, allowing isolation of

                 high-quality cell-free DNA” and “specialized chemistry” that “limit[s] cell

                 lysis”)),

             c. detecting the presence or absence of the free nucleic acid (Ex. 43 at 3 (Harmony

                 IVD Kit Instructions for Use) (“The Harmony prenatal test . . . utilizes a targeted

                 amplification technology termed DANSR . . . and an analysis algorithm termed

                 FORTE to analyze selected regions of the genome in cfDNA from pregnant

                 women to aid in the detection of fetal chromosomal conditions.”)).

         136.    Ariosa has infringed, and continues to infringe, one or more claims of the ’720

  Patent under 35 U.S.C. § 271(a), either literally and/or under the doctrine of equivalents, by using

  the Harmony Prenatal Test either itself and/or by directing and/or controlling the performance of

  the claimed steps by third-party laboratories performing the Harmony Prenatal Test. For example,

  Ariosa uses the Harmony Prenatal Test by collecting and analyzing samples sent to Ariosa’s

  laboratories          for           processing.                       (See             Ex.       31

  (https://diagnostics.roche.com/us/en/products/other/harmony-clinicians.html#faq) (“Administer a




                                                    43
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 44 of 50 PageID #: 3364




  simple blood draw directly or through a participating laboratory and send it to Ariosa Diagnostics

  using the specimen collection and transportation kit.”).)

         137.    RMS and RSS have infringed, and continue to infringe, one or more claims of the

  ’720 Patent under 35 U.S.C. § 271(a), either literally and/or under the doctrine of equivalents, by

  using the Harmony Prenatal Test either themselves, as Ariosa’s alter ego, through Ariosa as their

  agent, and/or by directing and/or controlling the performance of the claimed steps by Ariosa and/or

  third-party laboratories. On information and belief, RMS and RSS have the right and the ability

  to direct and control the activities of Ariosa in several ways, including through RMS’s 100%

  ownership of Ariosa, through instituting programs and measures (such as policies or protocols) at

  Ariosa, and through interim instructions via at least RMS’s and RSS’s employees and/or officers

  who hold leadership roles at Ariosa. Further, Ariosa acts on behalf of RMS and RSS, including

  when Ariosa performs tests on RMS’s and RSS’s behalf for RMS’s and RSS’s patients, or provides

  test results to health care providers and/or patients on RMS’s and RSS’s behalf. (Id.)

         138.    In addition or in the alternative, Ariosa, RMS, and RSS have also induced

  infringement, and continue to induce infringement, of one or more claims of the ’720 Patent under

  35 U.S.C. § 271(b). Ariosa, RMS, and RSS actively, knowingly, and intentionally induce

  infringement of the ’720 Patent by selling or otherwise supplying the Harmony Prenatal Test with

  the knowledge and intent that their customers, subsidiaries, intermediaries, or agents, including at

  least Ariosa, will use the Harmony Prenatal Test supplied by Ariosa, RMS, and RSS to infringe

  the ’720 Patent. Ariosa, RMS, and RSS act with the knowledge and intent to encourage and

  facilitate third-party infringement through the dissemination of the Harmony Prenatal Test and/or

  the creation and dissemination of supporting materials, instructions, product manuals, technical

  information, and or licenses related to the Harmony Prenatal Test. At a minimum, RMS and RSS



                                                  44
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 45 of 50 PageID #: 3365




  have induced and continue to induce infringement by, without limitation, encouraging Ariosa to

  perform the Harmony Prenatal Test.

         139.    Ariosa, RMS, and RSS specifically intend and are aware that the ordinary and

  customary use of the Harmony Prenatal Test would infringe the ’720 Patent. For example, Ariosa,

  RMS, and RSS sell and provide the Harmony Prenatal Test, which when used in its ordinary and

  customary manner intended and instructed by Ariosa, RMS, and RSS, infringe one or more claims

  of the ’720 Patent, including at least exemplary claim 1. On information and belief, Ariosa, RMS,

  and RSS further provide product manuals and other instructional materials that cause customers,

  subsidiaries, intermediaries, or agents to operate the Harmony Prenatal Test for their ordinary and

  customary use. (Ex. 43 (Harmony IVD Kit Instructions for Use).) Ariosa, RMS, and RSS

  accordingly induce their customers, subsidiaries, intermediaries, or agents to use the Harmony

  Prenatal Test in its ordinary and customary way to infringe the ’720 Patent, knowing, or at least

  being willfully blind to the fact, that such use constitutes infringement of the ’720 Patent.

         140.    As another example, FMI, RMS, and RSS infringe at least exemplary claim 1 of

  the ’720 Patent by using the Foundation Liquid Biopsy Tests. For example, use of the Foundation

  Liquid Biopsy Tests requires using a method for preparing a sample for analysis, wherein said

  method comprises:

             a. isolating free nucleic acid (such as cell-free DNA) from a sample (such as a blood

                 sample) (see, e.g., Ex. 58 at 2 (FoundationOne Liquid CDx Technical

                 Information)

                 (https://assets.ctfassets.net/w98cd481qyp0/3a8jFw3KUjIU3RWPdcT9Ax/137cd6

                 a35520ea2eaa6428131524f064/FoundationOne_Liquid_CDx_Label_Technical_I

                 nfo.pdf) (“FoundationOne Liquid CDx utilizes circulating cell-free DNA



                                                   45
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 46 of 50 PageID #: 3366




                (cfDNA) isolated from plasma . . . .”).); id. at 4 (“The assay employs a single

                DNA extraction method to obtain cfDNA from plasma from whole blood.”).)

            b. wherein said sample comprises an agent that impedes cell lysis, if cells are

                present, and wherein said agent is selected from the group consisting of

                membrane stabilizers, cross-linkers, and cell lysis inhibitor (Ex. 60 at 6

                (https://www.accessdata.fda.gov/cdrh_docs/pdf19/P190032A.pdf) (“FMI must

                provide robust and high confidence data . . . which demonstrates acceptable

                stability of whole blood collected . . . and stored in the FoundationOne Liquid

                CDx cfDNA Blood Collection tubes . . . confirm[ing] the suppression of white

                blood cell lysis across multiple lots.”); Ex. 62 at 26 (FMI 2017 Form 10K) (“For

                FoundationACT, blood samples are submitted in blood collection tubes

                containing a preservative that helps stabilize nucleated cells to minimize cell

                lysis during normal shipping conditions.”) (emphasis added)),

            c. detecting the presence or absence of the free nucleic acid (Ex. 15

                (https://www.foundationmedicine.com/test/foundationone-liquid-cdx); Ex. 58 at 4

                (FoundationOne Liquid CDx Technical Information)

                (https://assets.ctfassets.net/w98cd481qyp0/3a8jFw3KUjIU3RWPdcT9Ax/137cd6

                a35520ea2eaa6428131524f064/FoundationOne_Liquid_CDx_Label_Technical_I

                nfo.pdf) (“Extracted cfDNA undergoes whole-genome shotgun library

                construction and hybridization-based capture of 324 cancer-related genes.”)).

         141.   FMI, RSS, and RMS have infringed, and continue to infringe, one or more claims

  of the ’720 Patent under 35 U.S.C. § 271(a), either literally and/or under the doctrine of

  equivalents, by using the Foundation Liquid Biopsy Tests either themselves and/or by directing



                                                 46
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 47 of 50 PageID #: 3367




  and/or controlling the performance of the claimed steps by third-party laboratories. For example,

  FMI, RSS, and RMS use the Foundation Liquid Biopsy Tests by collecting and analyzing samples

  sent to their laboratories for processing.    (Ex. 59 (FoundationOne Liquid CDx Specimen

  Instructions)

  (https://assets.ctfassets.net/w98cd481qyp0/2LUvDQvycj0iiF0BXCjZh5/9729216855dbc1ee4382

  b7495873233c/FoundationOne_Liquid_CDx_Specimen_Instructions.pdf)              (instructing   the

  customer to ship the sample to FMI).)

         142.     In addition or in the alternative, FMI, RSS, and RMS have also induced

  infringement, and continue to induce infringement, of one or more claims of the ’720 Patent under

  35 U.S.C. § 271(b).     FMI, RSS, and RMS actively, knowingly, and intentionally induce

  infringement of the ’720 Patent by selling or otherwise supplying the Foundation Liquid Biopsy

  Tests with the knowledge and intent that their customers, subsidiaries, intermediaries, or agents

  will use the Foundation Liquid Biopsy Tests supplied by FMI, RSS, and RMS to infringe the ’720

  Patent. FMI, RSS, and RMS act with the knowledge and intent to encourage and facilitate third-

  party infringement through the dissemination of the Foundation Liquid Biopsy Tests and/or the

  creation and dissemination of supporting materials, instructions, product manuals, technical

  information, and or licenses related to the Foundation Liquid Biopsy Tests. At a minimum, RMS

  and RSS have induced and continue to induce infringement by, without limitation, encouraging

  FMI to perform the Foundation Liquid Biopsy Tests.

         143.     FMI, RSS, and RMS specifically intend and are aware that the ordinary and

  customary use of the Foundation Liquid Biopsy Tests would infringe the ’720 Patent. For

  example, FMI, RSS, and RMS sell and provide the Foundation Liquid Biopsy Tests, which when

  used in their ordinary and customary manner intended and instructed by FMI, RSS, and RMS,



                                                 47
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 48 of 50 PageID #: 3368




  infringe one or more claims of the ’720 Patent, including at least exemplary claim 1. On

  information and belief, FMI, RSS, and RMS further provide product manuals and other

  instructional materials that cause customers, subsidiaries, intermediaries, or agents to operate the

  Foundation Liquid Biopsy Tests for their ordinary and customary use.              (See, e.g., Ex. 58

  (FoundationOne               Liquid              CDx              Technical                Information)

  (https://assets.ctfassets.net/w98cd481qyp0/3a8jFw3KUjIU3RWPdcT9Ax/137cd6a35520ea2eaa6

  428131524f064/FoundationOne_Liquid_CDx_Label_Technical_Info.pdf).) FMI, RSS, and RMS

  accordingly induce their customers, subsidiaries, intermediaries, or agents to use the Foundation

  Liquid Biopsy Tests in their ordinary and customary way to infringe the ’720 Patent, knowing, or

  at least being willfully blind to the fact, that such use constitutes infringement of the ’720 Patent.

          144.   RMS, RSS, and Ariosa have had knowledge of and notice of the ’720 Patent and

  their infringement since at least the launch date of the infringing products.

          145.   RMS, RSS, and Ariosa’s infringement of the ’720 Patent has been, and continues

  to be, willful and deliberate since at least the launch date of the infringing products.

          146.   FMI has had knowledge of and notice of the ’720 patent and its infringement since

  at least the filing of Ravgen’s original Complaint in this matter on December 3, 2020.

          147.   FMI’s infringement of the ’720 patent has been, and continues to be, willful and

  deliberate since at least the filing of Ravgen’s original Complaint in this matter on December 3,

  2020.

          148.   Ravgen has been and continues to be damaged by Defendants’ infringement of the

  ’720 Patent, and will suffer irreparable injury unless the infringement is enjoined by this Court.

          149.   Defendants’ conduct in infringing the ’720 Patent renders this case exceptional

  within the meaning of 35 U.S.C. § 285.



                                                    48
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 49 of 50 PageID #: 3369




                                       PRAYER FOR RELIEF

         WHEREFORE, Ravgen prays for judgment as follows:

         A.      That Defendants have infringed each of the Patents-in-Suit;

         B.      That Defendants’ infringement of each of the Patents-in-Suit has been willful;

         C.      That Ravgen be awarded all damages adequate to compensate it for Defendants’

  past infringement and any continuing or future infringement of the Patents-in-Suit up until the date

  such judgment is entered, including pre- and post-judgment interest, costs, and disbursements as

  justified under 35 U.S.C. § 284;

         D.      That any award of damages be enhanced under 35 U.S.C. § 284 as result of

  Defendants’ willful infringement;

         E.      That this case by declared an exceptional case within the meaning of 35 U.S.C.

  § 285 and that Ravgen be awarded the attorney fees, costs, and expenses incurred in connection

  with this action;

         F.      That Ravgen be awarded either a permanent injunction, or, at least, a compulsory

  ongoing licensing fee; and

         F.      That Ravgen be awarded such other and further relief at law or equity as this Court

  deems just and proper.

                                     DEMAND FOR JURY TRIAL

         Plaintiff Ravgen hereby demands a trial by jury on all issues so triable.




                                                  49
Case 1:20-cv-01646-RGA-JLH Document 33 Filed 04/19/21 Page 50 of 50 PageID #: 3370




   Dated: April 19, 2021                      Respectfully submitted,

   Of Counsel:                                FARNAN LLP

   John M. Desmarais                          /s/ Brian E. Farnan
   Kerri-Ann Limbeek                          Brian E. Farnan (Bar No. 4089)
   Jamie L. Kringstein                        Michael J. Farnan (Bar No. 5165)
   Brian D. Matty                             919 N. Market St., 12th Floor
   Michael Ling                               Wilmington, DE 19801
   Deborah J. Mariottini                      Telephone: (302) 777-0300
   Email: jdesmarais@desmaraisllp.com         Facsimile: (302) 777-0301
   Email: klimbeek@desmaraisllp.com           bfarnan@farnanlaw.com
   Email: jkringstein@desmaraisllp.com        mfarnan@farnanlaw.com
   Email: bmatty@desmaraisllp.com
   Email: mling@desmaraisllp.com
   Email: dmariottini@desmaraisllp.com
   DESMARAIS LLP
   230 Park Avenue
   New York, NY 10169
   Telephone: 212-351-3400
   Facsimile: 212-351-3401
                                              Attorneys for Plaintiff Ravgen, Inc.




                                         50
